UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6391


JAVIRO MCKAY HYMAN,

                     Petitioner - Appellant,

              v.

WARDEN, FCI BUTNER MEDIUM II,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-hc-02186-FL)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Javiro McKay Hyman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Javiro McKay Hyman, a federal prisoner, appeals the district court’s order

dismissing without prejudice his 28 U.S.C. § 2241 petition in which he sought to challenge

his sentence by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a

prisoner may challenge his sentence in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review;
       (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
       for second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Hyman v. Warden, No. 5:19-hc-02186-FL

(E.D.N.C. Feb. 25, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2